

	

		II

		109th CONGRESS

		1st Session

		S. 1473

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Ms. Collins (for herself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide a business credit against income for the purchase of fishing safety

		  equipment.

	

	

		1.Short titleThis Act may be cited as the

			 Commercial Fishermen Safety Act of

			 2005.

		2.Credit for purchase of

			 fishing safety equipment

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business-related credits) is amended by adding at the end the following new

			 section:

				

					45J.Fishing safety

				equipment credit

						(a)General

				ruleFor purposes of section

				38, in the case of an eligible taxpayer, the fishing safety equipment credit

				determined under this section for the taxable year is 75 percent of the amount

				of qualified fishing safety equipment expenses paid or incurred by the taxpayer

				during the taxable year.

						(b)Limitation on

				maximum creditThe credit

				allowed under subsection (a) with respect to a taxpayer for the taxable year

				shall not exceed $1,500.

						(c)Eligible

				taxpayerFor purposes of this

				section, the term eligible taxpayer means a taxpayer engaged in a

				fishing business.

						(d)DefinitionsFor purposes of this section—

							(1)Fishing

				businessThe term

				fishing business means the conduct of commercial fishing as

				defined in section 3 of the Magnuson-Stevens Fishery Conservation and

				Management Act (16

				U.S.C. 1802).

							(2)Qualified

				fishing safety equipment expenses

								(A)In

				generalThe term

				qualified fishing safety equipment expenses means an amount paid

				or incurred for fishing safety equipment for use by the taxpayer in connection

				with a fishing business.

								(B)Fishing safety

				equipmentThe term

				fishing safety equipment means—

									(i)lifesaving equipment required to be carried

				by a vessel under section 4502 of title 46, United States Code, and

									(ii)any maintenance of such equipment required

				under such section.

									(e)Special

				rules

							(1)In

				generalRules similar to the

				rules of subsections (c), (d), and (e) of section 52 shall apply for purposes

				of this section.

							(2)Aggregation

				rulesAll persons treated as

				a single employer under subsection (a) or (b) of section 52 or subsection (m)

				or (o) of section 414 shall be treated as one person for purposes of subsection

				(a).

							(f)Denial of

				double benefitNo deduction

				shall be allowed under this chapter (other than a credit under this section)

				for any amount taken into account in determining the credit under this

				section.

						(g)Basis

				adjustmentFor purposes of

				this subtitle, if a credit is allowed under this section with respect to any

				equipment, the basis of such equipment shall be reduced by the amount of the

				credit so

				allowed.

						.

			(b)Conforming

			 amendments

				(1)Section 38(b) of the Internal Revenue Code

			 of 1986 (relating to general business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following new paragraph:

					

						(20)the fishing safety equipment credit

				determined under section

				45J(a).

						.

				(2)Subsection (a) of section 1016 of such Code

			 is amended by striking and at the end of paragraph (30), by

			 striking the period at the end of paragraph (31) and inserting ,

			 and, and by adding at the end the following new paragraph:

					

						(32)in the case of equipment with respect to

				which a credit was allowed under section 45J, to the extent provided in section

				45J(g).

						.

				(c)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Sec. 45J. Fishing safety

				equipment

				credit.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

			

